DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 6, 2021 has been entered.  Amendment of claims 6-7 and 11-12 is acknowledged.  Claims 1-5 are withdrawn pursuant to Applicants' election filed on March 29, 2021. Claims 6-12 are currently under consideration in this application.
The rejection of claims 11-12 under 35 USC 112(a) is withdrawn in view of Applicant's claim amendment. 
The rejection of claims 6-12 under 35 USC 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejection of claim 6 under 35 USC 101 is withdrawn in view of Applicant's claim amendment. 
Response to Arguments
The rejection of claims 6-12 under 35 USC 112(a) (biological deposit) is withdrawn in view of Applicant's statement that the deposit has been made under the terms of the Budapest Treaty (Arguments 8/6/2021 Pg. 5). 
Applicant's arguments, filed 8/6/2021, with respect to the rejection of claims 6-9 and 11-12 under 35 USC 102 as anticipated by Faure have been fully considered but they are not persuasive.  Applicant traversed the rejection by arguing the amended claim's transitional phrase "consisting essentially of" limits the claim scope and Faure's .  
The obviousness-type double patenting rejection has been maintained, because the Terminal Disclaimer filed 8/6/2021 was disapproved on 8/7/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Faure (US20130280225A1).
The Instant Specification (¶ 30), filed 6/12/2019, discloses "Note that the names of the bacteria exemplified above are not limited to the deposited strains which have been deposited or registered in a predetermined institution under the name of the bacteria, and include strains (also called "derivative" or "derivative strain") substantially identical thereto. That is, "Bifidobacterium breve MCC 1274 (FERMBP-11175) or a derivative strain thereof" is not limited to the strain deposited in the above depository under the deposit number of MCC 1274 (FERMBP-11175), and includes substantially identical strains thereto".  Therefore, 

Regarding claims 6, 7, 11 and 12, Faure teaches a method for relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, the method comprising administering to a subject in need thereof an effective amount of a composition comprising at least one soluble fiber and at least one selected from (a) alive probiotic, (b) an inactive probiotic, (c) a culture medium of a probiotic and (d) a combination of two or more of (a), (b) and (c) (Faure Claim 16).  Faure discloses suitable probiotic microorganisms include Bifidobacterium breve (Faure ¶ 103, line 1 and line 6). Faure teaches the composition of the invention need not be but preferably is a nutritional composition (Faure ¶ 64). A nutritional composition may be a food product intended for human consumption, for example, a beverage, a drink, a bar, a snack, an ice cream, a dairy product, for example a chilled or a shelf-stable dairy product, a drink, for example a milk-based drink, a confectionery product, a cereal product such as a breakfast cereal, a frozen product intended for consumption after heating in a micro-wave or an oven, a ready-to-eat product, a fast food or a nutritional formula (Faure ¶ 65). The composition of the invention may be a pharmaceutical composition or a dietary supplement (Faure ¶ 67).
Regarding claim 8, Faure does not teach the subject has abnormal brain function; therefore, the limitation of claim 8 is inherently met.
Regarding claim 9, Faure teaches the composition of the invention is particularly advantageous for human subjects that are 31-50 years old (Faure ¶ 242).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faure (US20130280225A1) in view of Biocare (Biocare, Don't be Sad this Winter, 2016, https://www.biocare.co.uk/news/dont-be-sad-this-winter.html).
Regarding claim 10, Faure teaches a method for relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, comprising administering Bifidobacterium breve to a subject (Faure Claim 16; ¶ 103, line 1 and line 6), but does not teach administering from a period of autumn to winter. 
Biocare teaches seasonal affective disorder is a type of depression associated with late autumn and winter months (Biocare ¶ 2, line 1) and probiotics are a supplement that can be used during those months to help support removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faure's method for relieving stress by administering the probiotic composition comprising Bifidobacterium breve from a period of autumn to winter, as taught by Biocare, because probiotics are useful during the autumn to winter months in supporting removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Prior Rejection - Maintaind) Claims 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11-16 of copending Application No. 16/299,787.
Claim 3 of copending application 16/299,787 recites a composition for preventing or ameliorating a functional gastrointestinal disorder whose active ingredient is Bifidobacterium breve  MCC 1274 (FERMBP-11175), wherein the composition relieves stress and/or anxiety symptoms.  Claims 11-16 recite the use of and a method of administering Bifidobacterium breve MCC 1274 for preventing or ameliorating a functional gastrointestinal disorder.  It would have been obvious to have used the 
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sawada (US20120009163A1) discloses a method for activating vagus nerve in a subject to improve sleep, stress relief and relaxation by administration of lactic acid bacteria, such as Bifidobacterium breve (Claim 1, ¶ 28, ¶ 32).  Wang (Wang, H. et al. Effect of Probiotics on Central Nervous System Functions in Animals and Humans: A Systematic Review, 2016, Journal of Neurogastroenterology and Motility, 22(4): 589-605) teaches Bifidobacterium breve improves behaviors in anxiety and depression (Pg. 596, Col. 1, ¶ 1, ¶ 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657